                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    WILLIE RUSSELL,                                       CASE NO. C18-0827-JCC
10                            Plaintiff,                    MINUTE ORDER
11           v.

12    DEPUTY SHERIFF ZOELLIN, et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the telephonic status conference held on April 22,
18   2019. Having heard argument from the parties and considered the relevant record (Dkt. Nos. 15,
19   17, 19, 22–30) the Court ORDERS as follows:
20                •   Defendants’ motion to stay discovery (Dkt. No. 15) is DENIED. District courts
21                    have wide discretion in controlling discovery. Little v. City of Seattle, 863 F.2d
22                    681, 685 (9th Cir. 1988). Here, a stay of discovery will not further the goals of
23                    judicial economy or case efficiency, given the amount of discovery that has
24                    already occurred and that discovery will be concluded in less than a month.
25                •   Plaintiff’s motion for a continuance pursuant to Federal Rule of Civil Procedure
26                    56(d) (Dkt. No. 30.) is GRANTED. Plaintiff has filed an affidavit setting forth


     MINUTE ORDER
     C18-0827-JCC
     PAGE - 1
 1                   specific facts that further discovery—specifically, the depositions of Defendants

 2                   and other witnesses—would reveal and explaining why such facts would allow

 3                   him to defeat Defendants’ motion for summary judgment. (Dkt. No. 22.); see

 4                   Tatum v. City & Cty. of San Francisco, 441 F.3d 1090, 1100 (9th Cir. 2006). In

 5                   accordance with the Court’s ruling, Defendants shall file their renewed motion

 6                   for summary judgment no later than June 14, 2019. Plaintiff shall file his

 7                   response no later than June 28, 2019. Defendants shall file their reply no later

 8                   than July 5, 2019. Defendants shall note their motion for summary judgment for
 9                   this Court’s consideration on July 5, 2019. The length and formatting of the
10                   parties’ briefs shall comply with the requirements of Local Civil Rule 7.
11          The Clerk is DIRECTED to terminate Defendants’ pending motion for summary
12   judgment (Dkt. No. 22.) Going forward, the parties shall file all pleadings under the caption:
13   Willie Russell v. Deputy Sheriff Zoellin, et al.
14          DATED this 22nd day of April 2019.

15                                                          William M. McCool
                                                            Clerk of Court
16
                                                            s/Tomas Hernandez
17
                                                            Deputy Clerk
18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0827-JCC
     PAGE - 2
